DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/4/20 and 3/1/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US Pub. No. 2020/0064449).



With respect to claim 13, Shi et al. discloses a ranging system including a laser receiving device (500), the laser receiving device including a first optical detection component (221, 223) for receiving a laser light emitted by a laser emitting portion of a laser emitting device; and a second optical detection component (222, 224) for receiving the laser light emitted by the laser emitting portion of the laser emitting device.  

Referring to claim 14, Shi et al. sets forth a ranging system wherein the second optical detection component is disposed substantially perpendicular to the first optical detection component (See Figure 5).
  
In regards to claim 15, Shi et al. teaches a ranging system wherein the second optical detection component includes a first portion for receiving the laser light emitted by the laser emitting portion of the laser emitting device and a second portion for receiving the laser light emitted by the laser emitting portion of the laser emitting device (Paragraph [0047]).  

Regarding claim 16, Shi et al. shows a ranging system wherein the first portion is separated from the second portion by a first spacing (See Figures 2 and 5).

With regards to claim 17, Shi et al. discloses a ranging system wherein the laser receiving device further includes a timing module for calculating a time difference between a time when the first portion of the optical detection component detects the laser light and a time when the second portion of the optical detection component detects the laser light (Paragraph [0049]).

Referring to claim 18, Shi et al. sets forth a ranging system wherein the first portion (221, 223) and the second portion (222, 224) are located on two positions opposite of each other on the second optical detection component (Figure 2).
  
In regards to claim 19, Shi et al. teaches a ranging system wherein the second optical detection component is a light guide component (220) for receiving the laser light and directing the laser light to a light sensing element (Paragraph [0042]).  

In regards to claim 20, Shi et al. shows a ranging system wherein the first portion and second portion of the second optical detection component have the same length and are disposed in parallel with each other (Paragraph [0051]).

Allowable Subject Matter

Claims 1 – 12 are allowed.

Claims 1 – 6 are allowable over the Prior Art of Record because it fails to teach or suggest a ranging method comprising the step of calculating a time difference between the vertical laser beam passing through a first optical detection component and a second optical detection component by using the first optical detection component and the second optical detection component on a laser receiving device at least partially on the vertical plane, wherein a distance between the two optical detection components is a first spacing; and calculating a first distance between the laser emitting device and the laser receiving device based on the first rotation speed, the first spacing, and the time difference in combination with the remaining limitations of the claims.

Claims 7 – 12 are allowable over the Prior Art of Record because it fails to teach or suggest a ranging system comprising a laser receiving device including a first optical detection component and a second optical detection component at least partially on the same vertical plane, wherein the laser receiving device is configured to calculate a time difference between the vertical laser beam passing through the first optical detection component and the second optical detection component, and the distance between the two optical detection components is a first spacing; and -5-Attorney Docket No. 00282.0007.OQUSa determining device, configured to calculate a first distance between the laser emitting device and the laser receiving device based on the first rotation speed, the first spacing, and the time difference in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail tot teach the combination as claimed:


Yan et al. (US Pub. No. 2022/0120899)
Shi et al. (US 11,150,087)
Honoki et al. (US Pub. No. 2022/0244050)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 29, 2022





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861